NONPRECEDENTIAL DISPOSITION 
                 To be cited only in accordance with Fed. R. App. P. 32.1 
 

                 United States Court of Appeals
                                  For the Seventh Circuit 
                                  Chicago, Illinois 60604 
                                               
                                  Argued January 24, 2019 
                                 Decided February 13, 2019 
                                               
                                           Before 
 
                          DANIEL A. MANION, Circuit Judge 
                           
                          MICHAEL B. BRENNAN, Circuit Judge 
                           
                          MICHAEL Y. SCUDDER, Circuit Judge 
 
No. 17‐3261 
 
JACKIE WILSON,                                      Appeal from the United States District 
      Plaintiff‐Appellant,                          Court for the Northern District of Illinois, 
                                                    Eastern Division. 
                                                     
      v.                                            No. 1:17‐cv‐02561 
                                                     
WEXFORD MEDICAL SERVICES, et al.,                   Rebecca R. Pallmeyer, 
      Defendants‐Appellees.                         Judge. 
 
                                          O R D E R 

       Jackie Wilson, now an inmate at Menard Correctional Center, appeals the 
dismissal of his complaint asserting claims of deliberate indifference arising out of the 
medical care he received at Stateville Correctional Center near Chicago during his 414‐
day hunger strike. The district court dismissed Wilson’s complaint with prejudice for 
failure to disclose his complete litigation history and, alternatively, for failure to state a 
claim. Though dismissal was appropriate, the sanction of dismissal with prejudice was 
not. Accordingly, we vacate the judgment and remand the case to the district court. 
 
No. 17‐3261                                                                         Page  2 
 
        This case has an unfortunate and confusing procedural history. When Wilson 
brought this suit, he tried to prepay the filing fee but—apparently in reliance on an 
outdated instruction form—mailed the court only $350 instead of the requisite $400. The 
clerk informed him of this deficiency and rejected payment but docketed the complaint 
anyway; no record was made of Wilson’s attempt to pre‐pay. As soon as Wilson learned 
of his mistake, he transmitted the filing fee in full. 

        As set forth in his complaint, Wilson, then housed at Stateville, began a hunger 
strike on January 1, 2014 after the prison lost “all of [his] legal and personal property 
items.” Most of the complaint describes the dynamics of Wilson and prison officials 
navigating his hunger strike, which led to involuntary medical intervention and force‐
feeding. Wilson alleged his claims centered not on the forced feedings but rather on the 
prison’s decision at various times to cease force‐feeding, which Wilson says violated the 
Eighth Amendment. 
 
        Wilson also asserted prison employees ignored his many pain‐related 
complaints, disregarded serious medical conditions, and subjected him to abusive 
medical treatment. He said he repeatedly complained of back pain but was ignored, and 
further asserted medical staff ignored his requests for pain management. 
 
        He also described an instance when, despite drinking sixteen ounces of water, he 
was unable to produce a urine sample for a nurse on request. According to his 
complaint, the medical staff and tactical unit handcuffed him to his cell door, and, 
believing he was intentionally refusing to urinate, painfully inserted a catheter without 
his consent. Wilson still failed to produce a sample. 
 
        Wilson further asserted that on January 16, 2016, after having ignored his 
complaints of back pain for over a year and a half, prison officials rushed him to St. 
Joseph’s Medical Center. There, he was diagnosed with an enlarged prostate, of which 
his back pain had been symptomatic. Wilson says despite the St. Joseph’s physician’s 
recommendation that he see a urologist, the prison’s physician, Dr. Obaisi, refused to 
schedule a urologist appointment for eight months, during which time Obaisi treated 
Wilson’s enlarged prostate with two daily tablets of 325 mg acetaminophen. 
 
        The district court, mistakenly understanding Wilson to be proceeding in forma 
pauperis, screened his complaint under 28 U.S.C. § 1915(e)(2) and dismissed it with 
prejudice for failing to inform the court of his three prior 28 U.S.C. § 1915(g) dismissals 
(his “strikes”), and for failing to disclose his complete litigation history. The court 
No. 17‐3261                                                                            Page  3 
 
regarded Wilson’s submission as an attempt to skirt the “three strikes” rule and 
terminated the case as a sanction. Two days later, the clerk docketed a receipt for 
Wilson’s full payment of the $400 filing fee, for which Wilson had filed the paperwork 
to transmit a week earlier. Wilson responded by filing a motion to reconsider judgment, 
clarifying that he was not filing in forma pauperis, that he had attempted to pre‐pay his 
full filing fee, and that the reason he had not provided his full litigation history was 
that, as he alleged in his complaint, the prison had lost or destroyed his legal 
documents. 
 
         The court denied the motion, though it agreed that the ground it had given for 
the dismissal—failing to inform the court he had incurred three strikes under 
§ 1915(g)—was inappropriate, because Wilson had tried to pay, and ultimately did pay, 
the full filing fee. The court explained dismissal with prejudice was still justified 
because Wilson’s failure to disclose his complete litigation history “remained 
unexplained” and “support[ed] the sanction” and, in any event, the complaint also 
failed to state a claim. Wilson, the court stated, could not “manufacture” an Eighth 
Amendment violation by going on a hunger strike and then suing for not being fed, 
citing Rodriguez v. Briley, 403 F.3d. 952, 953 (7th Cir. 2005) and Pearson v. Ramos, 237 F.3d 
881, 886 (7th Cir. 2001). 
 
         Wilson first asserts the district court improperly sanctioned him by dismissing 
his complaint with prejudice for failing to list his complete case history. He argues that 
his litigation history would be relevant only in the context of an in forma pauperis 
petition, which his was not, and so the district court should not have dismissed his case 
with prejudice for failing to provide it. We review sanctions of dismissal with prejudice 
for abuse of discretion. Thomas v. Gen. Motors Acceptance Corp., 288 F.3d 305, 308 (7th Cir. 
2002). 
 
         We conclude the district court abused its discretion when it dismissed Wilson’s 
case with prejudice as a sanction for not providing his complete case history as the 
complaint form required. Had the dismissal been based on an attempt to intentionally 
mislead the court in pursuit of some illicit benefit—a finding the district court originally 
made but later acknowledged was mistaken—the sanction would have found ample 
support in our case law. See Hoskins v. Dart, 633 F.3d 541 (7th Cir. 2011). But absent such 
a finding, the sanction went too far. 
 
         The complaint form itself and Federal Rule of Civil Procedure 83 provide that, 
absent an intentional misrepresentation, dismissal with prejudice was inappropriate. 
No. 17‐3261                                                                            Page  4 
 
Northern District of Illinois Local Rule 81.1 requires all prisoner‐plaintiffs filing § 1983 
lawsuits in the Northern District of Illinois use the court’s complaint form. The form 
warns that failing to complete the litigation history section of the form warrants 
dismissal, and the instructions for the form clarify that missing or incorrectly attached 
information will result in dismissal without prejudice. Further, because the form 
requirement stems from a local rule, it is subject to Federal Rule of Civil Procedure 
83(a)(1), which says, “A local rule imposing a requirement of form must not be enforced 
in a way that causes a party to lose any right because of a nonwillful failure to comply.” 
Absent a finding that Wilson intentionally failed to comply with the form’s instructions, 
dismissal with prejudice violated this rule. 
 
        Wilson also disputes the district court’s conclusion that his complaint failed to 
state a valid claim for relief. He argues that the manner and method by which prison 
personnel refused him food constituted cruel and unusual punishment, and that prison 
medical staff were deliberately indifferent to two serious medical conditions—his 
serious back pain and enlarged prostate. 
 
        Regardless whether Wilson’s complaint stated a claim, he should have been 
afforded an opportunity to amend, because an order dismissing an original complaint 
does not eliminate the plaintiff’s prerogative to amend once as a matter of right. See 
Luevano v. Wal‐Mart Stores, Inc., 722 F.3d 1014, 1024 (7th Cir. 2013); Bausch v. Stryker 
Corp., 630 F.3d 546, 562 (7th Cir. 2010). This holds true for prisoner plaintiffs as well: 
ʺthe PLRAʹs screening requirement does not—either explicitly or implicitly—justify 
deviation from the usual procedural practice, Jones v. Bock, 549 U.S. 199, 214, 127 S.Ct. 
910, 166 L.Ed.2d 798 (2007), which in this circuit is for courts to grant leave to amend or 
to dismiss without prejudice.ʺ Perez v. Fenoglio, 792 F.3d 768, 783 (7th Cir. 2015). 
 
        We note, however, that to the extent Wilson’s alleged medical conditions 
resulted from his hunger strike, the district court was correct that those allegations 
amounted to an attempt to engineer an Eighth Amendment violation. Wilson should 
consider carefully the district court’s basis for dismissal when crafting any future 
amended complaints. 
 
        For these reasons, we VACATE the dismissal insofar as it was with prejudice, 
and REMAND this case to the district court with instructions to allow leave to amend.